DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on July 23, 2019.
Claims 1-20 are pending in this action. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The applicant discloses a method/system for recognizing user utterance for processing and error recovery for conversational systems. The prior art of record fails to teach or fairly suggest the claimed combinations of features. The prior art of record fails to teach or fairly suggest the claimed combinations of features of, “recognizing a user utterance for processing, using a previously-trained code-generation machine to generate, from the user utterance, a data-flow program configured to produce a return value upon successful execution. The method further comprises beginning execution of the data-flow program. Responsive to reaching an error condition resulting from execution of the data-flow program, the method further comprises, prior to the data-flow program producing the return value, suspending execution of the data flow program. The method further comprises using the previously-trained code-generation machine to generate an error-handling data-flow program, wherein the error-handling data-flow program is configured to produce the return value, beginning execution of the 
Regarding prior art of record Patent Application Publication of Krestnikov et al. (US 2015/0279366) discloses, “a system comprising an electronic device, a means for the electronic device to receive input text, a means to generate a response wherein the means to generate the response is a software architecture organized in the form of a stack of functional elements. These functional elements comprise an operating system kernel whose blocks and elements are dedicated to natural language processing, a dedicated programming language specifically for developing programs to run on the operating system, and one or more natural language processing applications developed employing the dedicated programming language, wherein the one or more natural language processing applications may run in parallel. Moreover, one or more of these natural language processing applications employ an emotional overlay”.
Patent Application Publication Pasupalak et al. (US 2015/0279366) discloses, “a method, system, and computer program product provide a conversation agent to process natural language queries expressed by a user and perform commands according to the derived intention of the user. A natural language processing (NLP) engine derives intent using conditional random fields to identify a domain and at least one task embodied in the query. The NLP may further identify one or more subdomains, and one or more entities related to the identified command. A template system creates a data structure for information relevant to the derived intent and passes a template to a services manager for interfacing with one or more services capable of accomplishing the task. A dialogue manager may elicit more entities from the user if required by the 
The prior art of record fails to teach or fairly suggest the claimed combinations of features, therefore claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).

					
April 24, 2021								Abul K. Azad
										Primary Examiner
										Art Unit 2656

	/ABUL K AZAD/           Primary Examiner, Art Unit 2656